Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-3, 7-9, 13-15 and 19-21 are amended. Claims 1-21 are pending.


Response to Arguments
With regards to applicant’s arguments, filed on 10/15/2021, regarding claims 1-21 that the combination of Ericsson, Dao and Talebi Fard does not teach or suggest: “determining that a first user plane entity and a second user plane entity are needed for a data session associated with the WCD, wherein the first user plane entity is configured to handle the data session in a first domain of the core network and the second user plane entity is configured to handle the data session in a second domain of the core network”.  Examiner respectfully disagrees.
The combination of Ericsson, Dao and Talebi Fard, specifically Ericsson discloses that the intermediate SMF (I-SMF) is selected upon determining that the new SMF is needed. Therefore the selection is triggered by and event that indicates the need of the I-SMF; such as when a PDU session is established, when a service request is received or when roaming is performed. (See Ericsson; Page 3; Section 2.3)
Ericsson, further discloses that the functionality of the intermediate SMF is similar to the functionality of the Anchor SMF, and is needed to control the user plane entities associated with the UE. When more PDU sessions-associated with a UE- are established, it is determined that an See Ericsson; Page 5; Section 2.4 [Solution 2a/2b] & Page 6; Section 2.5 [Solution A])

Further, and as described in the current application’s specifications, the SM domain information is information that indicates the user plane entities that are controlled by each SMF [See Specifications; Par. [6]]. Similarly, Ericsson defines the SMF serving area [Mapped to the SMF Domain] to consist of the union of the UPF serving areas of all UPFs controlled by the SMF. (See Ericsson; Page 10)
On the other hand, Dao discloses that each of the SMF 220 [Including the first SMF and the second SMF] is associated with a respective group of UEs and ®AN nodes, and that each SMF 220 controls a group of user plane function (UPF) entities that are associated with a group of PDUs [Therefore, the group of UPFs controlled by the SFM represents the SMF domain] (See Dao; Par. [117], [151]-[152] and Fig. 2C)

Therefore, and for the reasons set above, the combination of Ericsson, Dao and Talebi Fard teaches the claimed invention.  The rejection of claims 1-21 is sustained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson; “SFM Service Area”, (3GPP Draft; S2-174193 (2017-06)) in view of Dao et al. (US. Pub. No. 2018/0198867 A1) and further in view of Talebi Fard et al. (US. Pub. No. 2019/0182875 A1).
Regarding claim 1, Ericsson discloses a method of selecting a session management, SM entity (See Fig. 2; I-SMF) for serving a wireless communication device, WCD  (See Fig. 2; UE) in a core network (See Fig. 4; Core Network) the method is performed by an access management entity (See Fig. 4; AMF) in the core network and comprises:
determining that a first user plane entity and a second user plane entity are needed for a data session associated with the WCD (See Page 3; Section 2.3, Page 5; Section 2.4 [Solution 2a/2b] & Page 6; Section 2.5 [Solution A] of Ericsson for a reference to that an event that indicates the need of the I-SMF; such as when a PDU session is established, when a service request is received or when roaming is performed, is determined); wherein the first user plane entity is configured to handle the data session in a first domain of the core network (See Page 3; Section 2.3 of Ericsson for a reference to the anchor SMF that controls the anchor UPF) and the second user plane entity is configured to handle the data session in a second domain of the core network (See Page 2; Section 2.2, Page 3; Section 2.3  and Fig. 3; box 1 & Fig. 2 of Ericsson for a reference to the I-SMF controls the intermediate UPF of Admin Area 2 [Second Domain]);
in response to determining that the first user plane entity and the second user plane entity are needed for the data session (See Page 5; Section 2.4 [Solution 2a/2b] & Page 6; Section 2.5 [Solution A] of Ericsson for a reference to the intermediate SMF (I-SMF) is selected upon determining that the new SMF is needed [e.g. new PDU session establishment]) selecting, based on WCD information indicating properties of the WCD an additional intermediate SM entity (See Page 6; Section 2.6, Page 16-17; Section 6.3.2 of Ericsson for a reference to the AMF (Access Management Function) entity selects an I-SMF (Intermediate Session Management Function) entity that serves the UE’s location (TA)) to control a user plane entity in the second domain for handling the data session in the second domain (See Page 2; Section 2.2 and Fig. 3; box 1 of Ericsson for a reference to the I-SMF controls the intermediate UPF of admin area 2 [Second Domain]);
first user plane entity and the second user plane entity that are controlled by the first SM entity and a second SM entity in the core network respectively, the second SM entity as an additional intermediate SM entity; sending, towards the second SM entity, a session request message requesting the second SM entity to act as the additional intermediate SM by allocating resources for handling the data session in the second domain; and receiving, in response to the session request message, a session response message indicating that the second SM entity has accepted to act as the additional intermediate SM entity.
However, Dao discloses selecting based on SM domain information (See Par. [127] of Dao for a reference to an attach response is sent to the UE. The attach response includes a session management--network slice selection assistance information (SM-NSSAI) [SM Domain Information], a temporary UE identifier (Temp UE ID), and MM parameters) at least indicating the first user plane entity and the second user plane entity that are controlled by the first SM entity and a second SM entity in the core network respectively (See Par. [117], [151] and Fig. 2C of Dao for a reference to multiple SMFs 220 in the network 226, each of which may be associated with a respective group of UEs 202, (R)AN nodes 2282 or UPFs 212. SM-NSSAI indicates each UPF served by an SMF 220 instance), the second SM entity as an additional intermediate SM entity (See Par. [127] of Dao for a reference to the AMF 218 then may send an attach response to the UE 202 via the AN 204. The attach response includes a session management--network slice selection assistance information (SM-NSSAI) [Therefore the selection is based on (SM-NSSAI)]).
Dao; Par. [134]).
The combination of Ericsson and Dao does not explicitly disclose sending, towards the second SM entity, a session request message requesting the second SM entity to act as the additional intermediate SM by allocating resources for handling the data session in the second domain; and receiving, in response to the session request message, a session response message indicating that the second SM entity has accepted to act as the additional intermediate SM entity.
However, Talebi Fard discloses sending, towards the second SM entity, a session request message requesting the second SM entity to act as the additional intermediate SM (See Par. [164]-[166] and Fig. 13A of Talebi Fard for a reference to the AMF 155 sends the intermediate SMF a PDU session update context request that comprises the PDU ID and the UE’s location) by allocating resources for handling the data session in the second domain (See Par. [171]-[172] of Talebi Fard for a reference to the selected SMF selects a new UPF to act as intermediate UPF. Resources are released from the anchor UPF and allocated to the intermediate UPF); and
receiving, in response to the session request message, a session response message indicating that the second SM entity has accepted to act as the additional intermediate SM entity (See Par. [169]-[170], [178] and Fig. 13A of Talebi Fard for a reference to the PDU session activation may be rejected by the SMF if it is determined that the UE is outside the coverage of the local data network, and it may be accepted by the SMF if the UE is within the coverage of the local DN. A response message is sent by the selected SMF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talebi Fard, Dao and Ericsson. The motivation of combination would be improving the efficiency of resources allocation, and increasing security of communications, by implementing network slicing and considering the slices parameters when allocating the system resources. (Talebi Fard; Par. [203])

Regarding claim 2, the combination of Ericsson and Dao does not explicitly disclose wherein the selecting comprises: sending a discovery request message towards a Network Repository Function, NRF, entity requesting at least one of: the SM domain information; or an intermediate SM entity to control a user plane entity for handling a protocol Data Unit, PDU session in the second domain; and  receiving a discovery response message sent by the NRF entity, which response message comprises information indicating at least one of: the SM domain information; or information indicating a selected intermediate SM entity to control a user plane entity for handling the PDU session in the second domain.
However, Talebi Fard discloses sending a discovery request message towards a Network Repository Function, NRF entity requesting at least one of: the SM domain information; or an intermediate SM entity to control a user plane entity for handling a protocol Data Unit, PDU session in the second domain (See Par. [216]-[217] and Fig. 24 of Talebi Fard for a reference to that in response to receiving a session creation request from the AMF, a discovery request is sent to the NRF [Network Repository Function] 130 requesting a UPF, from a list of candidate UPFs and the corresponding SMFs controlling it, based on the network slice (domain) parameters); and
receiving a discovery response message sent by the NRF entity, which response message comprises information indicating at least one of: the SM domain information; or information indicating a selected intermediate SM entity to control a user plane entity for handling the PDU session in the second domain (See Par. [241]-[243] and Fig. 24 of Talebi Fard for a reference to that in response to the discovery request, the NRF 130sends a response message comprising an identifier of the selected UPF and the corresponding SMF entity that controls it, and the selected intermediate SMF may perform a connection setup procedure with the selected UPF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talebi Fard, Dao and Ericsson. The motivation of combination would be improving the efficiency of resources allocation, and increasing security of communications, by implementing network slicing and considering the slices parameters when allocating the system resources. (Talebi Fard; Par. [203])

Regarding claim 3, the combination of Ericsson, Dao and Talebi Fard, specifically Ericsson discloses wherein the first domain and the second domain correspond to a first administrative domain and a second administrative domain respectively in a public land mobile network, PLMN (See Page 2-3; Section 2.2 and Fig. 3; box 1 of Ericsson for a reference to the first domain that corresponds to Administrative area 1 and the second domain that corresponds to the Administrative area 2), or to an enterprise network and a general network respectively (See Page 2-3; Section 2.2 and Fig. 3; box 2 of Ericsson for a reference to the first domain that corresponds to general PLMN and the second domain that corresponds to an enterprise network), or to a central network and a local network respectively (See Page 2-3; Section 2.2 and Fig. 3; box 3 of Ericsson for a reference to the first domain that corresponds to a central network and the second domain that corresponds to a local edge network).

Regarding claim 4, the combination of Ericsson, Dao and Talebi Fard, specifically Ericsson discloses wherein:
-    the first user plane entity has an interface towards a data network, DN, for communicating data between the WCD and the DN (See Page 12-13; Section 4.2.3 and Fig. 4.2.3-3 of Ericsson for a reference to the first (Anchor) UPF that is controlled by the Anchor SMF (A-SMF) has interface N6 toward data network to communicate data between the UE and the DN); and
-    the second user plane entity has an interface towards a Radio Access Network, RAN, that serves the WCD (See Page 12-13; Section 4.2.3 and Fig. 4.2.3-3 of Ericsson for a reference to the second (Intermediate) UPF that is controlled by the Intermediate SMF (I-SMF) has interface N3 toward the RAN, which communicates with the UE).


-    the first SM entity is an anchor Session Management Function, A-SMF, entity and the first user plane entity is an User Plane Function, UPF, entity that has an N6 interface towards a data network, DN, for communicating data between the WCD and the DN (See Page 12-13; Section 4.2.3 and Fig. 4.2.3-3 of Ericsson for a reference to the first (Anchor) UPF that is controlled by the Anchor SMF (A-SMF) has interface N6 toward data network to communicate data between the UE and the DN); and
-    the second session management entity is an intermediate Session Management Function, I-SMF, entity and the second user plane entity is an UPF entity that has an N3 interface towards a Radio Access Network, RAN, that serves the WCD (See Page 12-13; Section 4.2.3 and Fig. 4.2.3-3 of Ericsson for a reference to the second (Intermediate) UPF that is controlled by the Intermediate SMF (I-SMF) has interface N3 toward the RAN, which communicates with the UE).

Regarding claim 6, the combination of Ericsson and Dao does not explicitly disclose wherein the session request message indicates that the second SM entity shall allocate resources by at least one of: selecting a user plane entity for handling the data session in the second domain; or allocating a data session context for handling the data session in the second domain.
However, Talebi Fard discloses wherein the session request message indicates that the second SM entity shall allocate resources by at least one of: selecting a user plane entity for handling the See Par. [171]-[172] of Talebi Fard for a reference to the selected SMF selects a new UPF to act as intermediate UPF. Resources are released from the anchor UPF and allocated to the intermediate UPF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talebi Fard, Dao and Ericsson. The motivation of combination would be improving the efficiency of resources allocation, and increasing security of communications, by implementing network slicing and considering the slices parameters when allocating the system resources. (Talebi Fard; Par. [203])

Regarding claim 7, Ericsson discloses a method of selecting a session management, SM entity (See Fig. 2; I-SMF) for serving a wireless communication device, WCD  (See Fig. 2; UE) in a core network (See Fig. 4; Core Network) the method is performed by an access management entity (See Fig. 4; AMF) in the core network and comprises:
-    receiving a session request message sent by an access management entity in response to the access management entity determining that a first user plane entity and a second user plane entity are needed for a data session associated with the WCD (See Page 5; Section 2.4 [Solution 2a/2b] & Page 6; Section 2.5 [Solution A] of Ericsson for a reference to the intermediate SMF (I-SMF) is selected upon determining that the new SMF is needed [e.g. new PDU session establishment]), wherein the first user plane entity is configured to handle the data session in a first domain of the core network (See Page 3; Section 2.3 of Ericsson for a reference to the anchor SMF that controls the anchor UPF) and the second user plane entity is configured to handle the data session in a second domain of the core network (See Page 2; Section 2.2, Page 3; Section 2.3  and Fig. 3; box 1 & Fig. 2 of Ericsson for a reference to the I-SMF controls the intermediate UPF of Admin Area 2 [Second Domain]), the session request message indicates that an additional intermediate SM entity is needed to control the second user plane entity in the second domain for handling the data session in the second domain (See Page 2; Section 2.1 & Section 2.2 and Fig. 2 & 3 of Ericsson for a reference to an N11 message is sent to indicate the need for an I-SMF entity  when it is determined that the Anchor SMF does not have the capability to control the UPFs of admin area 2 (See Fig. 3; Box1));
-    selecting, based on WCD information indicating properties of the WCD an additional intermediate SM entity (See Page 6; Section 2.6, Page 16-17; Section 6.3.2 of Ericsson for a reference to the AMF (Access Management Function) entity selects an I-SMF (Intermediate Session Management Function) entity that serves the UE’s location (TA)) to control the second plane entity in the second domain for handling the data session in the second domain (See Page 2; Section 2.2 and Fig. 3; box 1 of Ericsson for a reference to the I-SMF controls the intermediate UPF of admin area 2 [Second Domain]);
Ericsson does not explicitly disclose selecting based on SM domain information at least indicating the first user plane entity and the second user plane entity that are controlled by the anchor SM entity and a second SM entity respectively, the second SM entity as an additional intermediate SM entity;  and sending, towards the access management entity, a session response message indicating that the second SM entity shall be requested to act as the 
However, Dao discloses selecting based on SM domain information (See Par. [127] of Dao for a reference to an attach response is sent to the UE. The attach response includes a session management--network slice selection assistance information (SM-NSSAI) [SM Domain Information], a temporary UE identifier (Temp UE ID), and MM parameters) at least indicating the first user plane entity and the second user plane entity that are controlled by the anchor SM entity and a second SM entity respectively (See Par. [117], [151] and Fig. 2C of Dao for a reference to multiple SMFs 220 in the network 226, each of which may be associated with a respective group of UEs 202, (R)AN nodes 2282 or UPFs 212. SM-NSSAI indicates each UPF served by an SMF 220 instance), the second SM entity as an additional intermediate SM entity (See Par. [127] of Dao for a reference to the AMF 218 then may send an attach response to the UE 202 via the AN 204. The attach response includes a session management--network slice selection assistance information (SM-NSSAI) [Therefore the selection is based on (SM-NSSAI)]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dao and Ericsson. The motivation of combination would be improving system’s performance, by allowing the core network to, efficiently handle PDU sessions of various applications. (Dao; Par. [134]).
The combination of Ericsson and Dao does not explicitly disclose sending, towards the access management entity, a session response message indicating that the second SM entity shall be 
However, Talebi Fard discloses sending, towards the access management entity, a session response message indicating that the second SM entity shall be requested to act as the additional intermediate SM (See Par. [164]-[166] and Fig. 13A of Talebi Fard for a reference to the AMF 155 sends the intermediate SMF a PDU session update context request that comprises the PDU ID and the UE’s location) by allocating resources for handling the data session in the second domain (See Par. [171]-[172] of Talebi Fard for a reference to the selected SMF selects a new UPF to act as intermediate UPF. Resources are released from the anchor UPF and allocated to the intermediate UPF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talebi Fard, Dao and Ericsson. The motivation of combination would be improving the efficiency of resources allocation, and increasing security of communications, by implementing network slicing and considering the slices parameters when allocating the system resources. (Talebi Fard; Par. [203])

Regarding claim 8, the claim is interpreted and rejected for the same reasons as set forth in claim 2.



Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 13, Ericsson discloses a method of selecting a session management, SM entity (See Fig. 2; I-SMF) for serving a wireless communication device, WCD  (See Fig. 2; UE) in a core network (See Fig. 4; Core Network) the method is performed by an access management entity (See Fig. 4; AMF) in the core network and comprises:

an access management entity in response to the access management entity determining that a first user plane entity and a second user plane entity are needed for a data session associated with the WCD (See Page 5; Section 2.4 [Solution 2a/2b] & Page 6; Section 2.5 [Solution A] of Ericsson for a reference to the intermediate SMF (I-SMF) is selected upon determining that the new SMF is needed [e.g. new PDU session establishment]), wherein the first user plane entity is configured to handle the data session in a first domain of the core network (See Page 3; Section 2.3 of Ericsson for a reference to the anchor SMF that controls the anchor UPF) and the second user plane entity is configured to handle the data session in a second domain of the core network (See Page 2; Section 2.2, Page 3; Section 2.3  and Fig. 3; box 1 & Fig. 2 of Ericsson for a reference to the I-SMF controls the intermediate UPF of Admin Area 2 [Second Domain]), the session request message indicates that an additional intermediate SM entity is needed to control the second user plane entity in the second domain for handling the data session in the second domain (See Page 2; Section 2.1 & Section 2.2 and Fig. 2 & 3 of Ericsson for a reference to an N11 message is sent to indicate the need for an I-SMF entity  when it is determined that the Anchor SMF does not have the capability to control the UPFs of admin area 2 (See Fig. 3; Box1));
-    selecting, based on WCD information indicating properties of the WCD an additional intermediate SM entity (See Page 6; Section 2.6, Page 16-17; Section 6.3.2 of Ericsson for a reference to the AMF (Access Management Function) entity selects an I-SMF (Intermediate Session Management Function) entity that serves the UE’s location (TA)) to control the second plane entity in the second domain for handling the data session in the second See Page 2; Section 2.2 and Fig. 3; box 1 of Ericsson for a reference to the I-SMF controls the intermediate UPF of admin area 2 [Second Domain]);
Ericsson does not explicitly disclose selecting based on SM domain information at least indicating the first user plane entity and the second user plane entity that are controlled by the anchor SM entity and a second SM entity respectively, the second SM entity as an additional intermediate SM entity;  and sending, towards the access management entity, a session response message indicating that the second SM entity shall be requested to act as the additional intermediate SM by allocating resources for handling the data session in the second domain.
However, Dao discloses selecting based on SM domain information (See Par. [127] of Dao for a reference to an attach response is sent to the UE. The attach response includes a session management--network slice selection assistance information (SM-NSSAI) [SM Domain Information], a temporary UE identifier (Temp UE ID), and MM parameters) at least indicating the first user plane entity and the second user plane entity that are controlled by the anchor SM entity and a second SM entity respectively (See Par. [117], [151] and Fig. 2C of Dao for a reference to multiple SMFs 220 in the network 226, each of which may be associated with a respective group of UEs 202, (R)AN nodes 2282 or UPFs 212. SM-NSSAI indicates each UPF served by an SMF 220 instance), the second SM entity as an additional intermediate SM entity (See Par. [127] of Dao for a reference to the AMF 218 then may send an attach response to the UE 202 via the AN 204. The attach response includes a session management--network slice selection assistance information (SM-NSSAI) [Therefore the selection is based on (SM-NSSAI)]).
Dao; Par. [134]).
The combination of Ericsson and Dao does not explicitly disclose sending, towards the access management entity, a session response message indicating that the second SM entity shall be requested to act as the additional intermediate SM by allocating resources for handling the data session in the second domain.
However, Talebi Fard discloses sending, towards the access management entity, a session response message indicating that the second SM entity shall be requested to act as the additional intermediate SM (See Par. [164]-[166] and Fig. 13A of Talebi Fard for a reference to the AMF 155 sends the intermediate SMF a PDU session update context request that comprises the PDU ID and the UE’s location) by allocating resources for handling the data session in the second domain (See Par. [171]-[172] of Talebi Fard for a reference to the selected SMF selects a new UPF to act as intermediate UPF. Resources are released from the anchor UPF and allocated to the intermediate UPF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talebi Fard, Dao and Ericsson. The motivation of combination would be improving the efficiency of resources allocation, and increasing security of communications, by implementing network slicing and considering the slices parameters when allocating the system resources. (Talebi Fard; Par. [203])

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

	Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including an Access management, AM entity (See Ericsson; Fig. 4; AMF). 

However, Dao discloses the AM entity comprises at least one processor (See Dao; Fig. 1; CPU 104) and memory comprising instructions executable by the at least one processor (See Dao; Fig. 1; Memory 106).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dao and Ericsson. The motivation of combination would be improving system’s performance, by allowing the core network to, efficiently handle PDU sessions of various applications. (Dao; Par. [134]).

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 7, including an anchor Session Management, A-SM entity (See Ericsson; Fig. 4; A-SMF).
Ericsson does not explicitly disclose the A-SM entity comprises at least one processor and memory comprising instructions executable by the at least one processor.
However, Dao discloses the A-SM entity comprises at least one processor (See Dao; Fig. 1; CPU 104) and memory comprising instructions executable by the at least one processor (See Dao; Fig. 1; Memory 106).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dao and Ericsson. The motivation of Dao; Par. [134]).

Regarding claim 21, the claim is interpreted and rejected for the same reasons as set forth in claim 13, including an anchor Session Management, A-SM entity (See Ericsson; Fig. 4; A-SMF).
Ericsson does not explicitly disclose the A-SM entity comprises at least one processor and memory comprising instructions executable by the at least one processor.
However, Dao discloses the A-SM entity comprises at least one processor (See Dao; Fig. 1; CPU 104) and memory comprising instructions executable by the at least one processor (See Dao; Fig. 1; Memory 106).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dao and Ericsson. The motivation of combination would be improving system’s performance, by allowing the core network to, efficiently handle PDU sessions of various applications. (Dao; Par. [134]).





Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kawasaki et al (US. Pub. No. 2020/0196382 A1) discloses a terminal apparatus in a core network exchanges capability information for a PDU session establishment procedure. 
Dou et al. (US. Pub. No. 2020/0170055 A1) discloses a session management method and system, and a terminal.
Velev et al. (US. Pub. No. 2020/0120589 A1) discloses a method and apparatus for reconfiguring a data connection using new parameters.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413